Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 10/27/2022. Claims 7-9 and 16-18 are cancelled. Claims 1-6, 10-15, and 19-30 have been examined.
Claim Objections
Claim 2 objected to because of the following informalities:
Claim 2 recites “a node" in line 3. For consistency and clarification with “a node” recited in line 2 of claim 1, it is suggested to change “a node” in line 3 of claim 2, to “the node”.  
Claims 4, 11, 13, 22, 24, 28 and 30 are also objected for the similar reason as set forth above for claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, 19, 21-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella et al. (US20120236860A1) hereinafter Kompella in view of Kumar et al. (US20150109902A1) hereinafter Kumar. 
As per claim 1. A method comprising: (Kompella, par0012 teaches FIG. 3 depicts one embodiment of a method for configuring a node of the exemplary communication system of FIG. 1 to support rapid rerouting).
detecting, at a node, a failure associated with a first path toward a destination node; (Kompella, par0021-0022 teaches a source node (S) is transmitting traffic to a destination node (D) where the network includes two different paths from S to D. In this example, assume that a first of the two paths traverses a first intermediate node (A) to form a path S-A-D….traffic is flowing on the first (normal) path S-A-D (first path) until the S-A link fails (detecting a failure) [detecting, at a node, a failure associated with a first path toward a destination node] at which point the routing protocol of the network runs a shortest path algorithm).
an Internet Protocol (IP) packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).

rerouting, by the node based on the failure, a packet toward a backup next hop node associated with a second path toward the destination node; (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B [rerouting, by the node based on the failure, a packet toward a backup next hop node associated with a second path toward the destination node] with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
incorporating, by the node into a header of the packet based on a determination that the second path is a U-turn path, a U-turn indicator, (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn [incorporating, by the node into a header of the packet] label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately[based on a determination that the second path is a U-turn path] …. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path [second path] B-D (i.e., to forward the packet to node D rather than to node S).
wherein the U-turn indicator, the packet including the header having the U-turn indicator Kompella, par0059 teaches the original packet includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto. Although primarily depicted and described herein with respect to a specific arrangement of the u-turn label 224 with respect to the IP packet 221 and LDP label 225, it will be appreciated that any other suitable arrangement(s) of the u-turn label 224 with respect to the IP packet 221 and the LDP label 225 may be used.).
destination address of the destination node (Kompella, par0040 teaches if a route 10.10.1/24 is advertised by node D, then node B knows that all packets that are destined for that route (i.e., all packets having a destination IP address from 10.10.1.1 through 10.10.1.24) should be sent to node S (assuming that all links of the exemplary communication network 100 are operational).
of the destination node; and (Kompella, par0021 teaches an example of a network in which a source node (S) is transmitting traffic to a destination node (D) where the network includes two different paths from S to D).
transmitting, from the node along the second path, (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [transmitting, from the node along the second path] the packet to node D rather than to node S).
            Kompella does not explicitly discloses incorporating, by the node into a header of the IP packet. 
         Kumar however discloses incorporating, by the node into a header of the IP packet (Kumar, Fig. 7, par0024, 0033, 0043, 0045 teaches a core router 18 can execute fast rerouting based on obtaining, from an IPv6 extension header in a received IPv6 data packet… enabling an ingress node to insert labels and an IPv6 extension header for fast rerouting of a data packet [incorporating, by the node into a header of the IP packet] … flag group 84 associated with… rerouted flag “R” 88… the semantics also can specify that if the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporating, by the node into a header of the IP packet, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 2. Kompella and Kumar disclose the method of claim 1.
          Kompella further discloses the U-turn indicator, inserted the U-turn indicator into the packet. (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet [inserted the U-turn indicator into the packet] before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path  B-D (i.e., to forward the packet to node D rather than to node S).
the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
          Kompella does not explicitly discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet. 
         Kumar however discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet (Kumar, Fig. 7, par0039 teaches IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70[a source address of a node which inserted the indicator into the IP packet], and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, comprises a source address of a node which inserted the indicator into the IP packet, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 3. Kompella and Kumar disclose the method of claim 1.
          Kompella further discloses wherein the U-turn indicator (Kompella, Fig. 2(200), par0037 teaches the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator]).
          Kompella does not explicitly discloses comprises at least one flag. 
         Kumar however discloses comprises at least one flag (Kumar, par0043, 0045 teaches the flag group 84…. A rerouted flag “R” 88 is kept cleared (i.e., R=0) and is only set in the flag field 84′ in response to a rerouting operation,…. the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises at least one flag, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 4. Kompella and Kumar disclose the method of claim 3.
          Kompella does not explicitly discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node. 
         Kumar however discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node (Kumar, par0056 teaches in response to detecting the protected flag 86′ is set (P=1), the processor circuit 42 of the core router device 18 can execute fast rerouting based on retrieving, from the list 80, the backup segment identifier “bPE-SID” 64 d under the active segment identifier “pPE-SID” 64 c (based on the pointer in the header fields 78). The processor circuit 42 of the core router device 18 in operation 120 can insert the segment identifier “bPE-SID” 64 d for the backup PE 16 into the “Active SID” field 90, set the rerouted flag 88 (R=1), and optionally clear the segment sequence 80 in the extension header 76 to “null”, resulting in the null fields 78′ and 80′ in the modified IPv6 data packet 70′. The modified IPv6 data packet 70′ is output by the device interface circuit 40 of the core router device 18 in operation 122 of FIG. 7 for delivery to the backup PE 16 based on the corresponding backup segment identifier “bPE-SID” 64 d.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.
[The examiner will not map the following "or" condition since the one condition is mapped - a second flag encoding an indication that the IP packet previously performed a U-turn, or a third flag encoding information indicating that a source address of a node which inserted the U-turn indicator into the IP packet is included in the U-turn indicator]

As per claim 5. Kompella and Kumar disclose the method of claim 1.
          Kompella further discloses wherein the determination that the second path is a U-turn path is based on an entry in a routing table at the node (Kompella, par0031-0035 teaches for a given destination node, the routing table 113 includes three rules as follows:…. (3) when an LDP-label packet having a current next-hop LDP label and a u-turn label is received: find a next-hop LDP label for the LDP-labeled packet, replace the current next-hop LDP label with the determined next-hop LDP label, and forward the packet from the node 110 along an alternate routing path toward the destination node).

As per claim 10. An apparatus, comprising: (Kompella, par0008 teaches an apparatus includes a processor configured to receive a packet at a first where the packet is intended for a destination node).
at least one processor; at least one memory storing instructions that, when executed by the at least one processor, to cause the apparatus to at least: (Kompella, par0116 teaches the cooperating process 805 can be loaded into memory 804 and executed by processor 802 to implement functions as discussed herein).
detect, at a node, a failure associated with a first path toward a destination node; (Kompella, par0021-0022 teaches a source node (S) is transmitting traffic to a destination node (D) where the network includes two different paths from S to D. In this example, assume that a first of the two paths traverses a first intermediate node (A) to form a path S-A-D….traffic is flowing on the first (normal) path S-A-D (first path) until the S-A link fails (detecting a failure) [detecting, at a node, a failure associated with a first path toward a destination node] at which point the routing protocol of the network runs a shortest path algorithm).
an Internet Protocol (IP) packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
reroute, by the node based on the failure, a packet toward a backup next hop node associated with a second path toward the destination node; (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B [rerouting, by the node based on the failure, a packet toward a backup next hop node associated with a second path toward the destination node] with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
incorporate, by the node into a header of the packet based on a determination that the second path is a U-turn path, a U-turn indicator, (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn [incorporate, by the node into a header of the packet] label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately[based on a determination that the second path is a U-turn path] …. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path [second path] B-D (i.e., to forward the packet to node D rather than to node S).
wherein the U-turn indicator, the packet including the header having the U-turn indicator (Kompella, par0059 teaches the original packet includes an IP packet 221 (having a payload 222 and an IP header 223) which has a u-turn label 224 pre-pended thereto which in turn has a LDP label 225 prepended thereto. Although primarily depicted and described herein with respect to a specific arrangement of the u-turn label 224 with respect to the IP packet 221 and LDP label 225, it will be appreciated that any other suitable arrangement(s) of the u-turn label 224 with respect to the IP packet 221 and the LDP label 225 may be used.).
destination address of the destination node (Kompella, par0040 teaches if a route 10.10.1/24 is advertised by node D, then node B knows that all packets that are destined for that route (i.e., all packets having a destination IP address from 10.10.1.1 through 10.10.1.24) should be sent to node S (assuming that all links of the exemplary communication network 100 are operational).
of the destination node; and (Kompella, par0021 teaches an example of a network in which a source node (S) is transmitting traffic to a destination node (D) where the network includes two different paths from S to D).
transmit, from the node along the second path, transmitting, from the node along the second path, (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [transmitting, from the node along the second path] the packet to node D rather than to node S).
          Kompella does not explicitly discloses incorporate, by the node into a header of the IP packet. 
         Kumar however discloses incorporate, by the node into a header of the IP packet (Kumar, Fig. 7, par0024, 0033, 0043, 0045 teaches a core router 18 can execute fast rerouting based on obtaining, from an IPv6 extension header in a received IPv6 data packet… enabling an ingress node to insert labels and an IPv6 extension header for fast rerouting of a data packet [incorporate, by the node into a header of the IP packet] … flag group 84 associated with… rerouted flag “R” 88… the semantics also can specify that if the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of incorporate, by the node into a header of the IP packet, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 11. Kompella and Kumar disclose the apparatus of claim 10.
          Kompella further discloses the U-turn indicator, inserted the U-turn indicator into the packet. (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet [inserted the U-turn indicator into the packet] before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path  B-D (i.e., to forward the packet to node D rather than to node S).
the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
          Kompella does not explicitly discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet. 
         Kumar however discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet (Kumar, Fig. 7, par0039 teaches IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70[a source address of a node which inserted the indicator into the IP packet], and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, comprises a source address of a node which inserted the indicator into the IP packet, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 12. Kompella and Kumar disclose the apparatus of claim 10.
          Kompella further discloses wherein the U-turn indicator (Kompella, Fig. 2(200), par0037 teaches the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator]).
          Kompella does not explicitly discloses comprises at least one flag. 
         Kumar however discloses comprises at least one flag (Kumar, par0043, 0045 teaches the flag group 84…. A rerouted flag “R” 88 is kept cleared (i.e., R=0) and is only set in the flag field 84′ in response to a rerouting operation,…. the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises at least one flag, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 13. Kompella and Kumar disclose the apparatus of claim 10.
          Kompella does not explicitly discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node. 
         Kumar however discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node (Kumar, par0056 teaches in response to detecting the protected flag 86′ is set (P=1), the processor circuit 42 of the core router device 18 can execute fast rerouting based on retrieving, from the list 80, the backup segment identifier “bPE-SID” 64 d under the active segment identifier “pPE-SID” 64 c (based on the pointer in the header fields 78). The processor circuit 42 of the core router device 18 in operation 120 can insert the segment identifier “bPE-SID” 64 d for the backup PE 16 into the “Active SID” field 90, set the rerouted flag 88 (R=1), and optionally clear the segment sequence 80 in the extension header 76 to “null”, resulting in the null fields 78′ and 80′ in the modified IPv6 data packet 70′. The modified IPv6 data packet 70′ is output by the device interface circuit 40 of the core router device 18 in operation 122 of FIG. 7 for delivery to the backup PE 16 based on the corresponding backup segment identifier “bPE-SID” 64 d.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.
[The examiner will not map the following "or" condition since the one condition is mapped - a second flag encoding an indication that the IP packet previously performed a U-turn, or a third flag encoding information indicating that a source address of a node which inserted the U-turn indicator into the IP packet is included in the U-turn indicator]

As per claim 14. Kompella and Kumar disclose the apparatus of claim 10.
          Kompella further discloses wherein the determination that the second path is a U-turn path is based on an entry in a routing table at the node (Kompella, par0031-0035 teaches for a given destination node, the routing table 113 includes three rules as follows:…. (3) when an LDP-label packet having a current next-hop LDP label and a u-turn label is received: find a next-hop LDP label for the LDP-labeled packet, replace the current next-hop LDP label with the determined next-hop LDP label, and forward the packet from the node 110 along an alternate routing path toward the destination node).

As per claim 19. An apparatus, comprising: (Kompella, par0008 teaches an apparatus includes a processor configured to receive a packet at a first where the packet is intended for a destination node).
at least one processor; at least one memory storing instructions that, when executed by the at least one processor, to cause the apparatus to at least: (Kompella, par0116 teaches the cooperating process 805 can be loaded into memory 804 and executed by processor 802 to implement functions as discussed herein).
an Internet Protocol (IP) packet, the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
receive, at a node, a packet intended for a destination node, and includes a U-turn indicator, wherein the U-turn indicator (Kompella, par0005 teaches includes receiving a packet at a first node, where the packet is received from a second node and is intended for a destination node and where the packet includes a u-turn label adapted for indicating to the first node that the packet is being returned to the first node by the second node due to a condition preventing propagation of the packet toward the destination node using a first routing path selected by the first node for routing the packet toward the destination node, and selecting, at the first node based on inclusion of the u-turn label within the packet, a second routing path for routing the packet toward the destination node).
includes a second destination address identifying the destination node; (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B [second destination address] with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
perform, at the node based on a determination that the first destination address identifies the node and based on a determination that the header includes the U-turn indicator, (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately[based on a determination that the header includes the U-turn indicator] …. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows [performing, at the node based on a determination that the first destination address identifies the node] not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S).
a lookup for a primary path for the packet based on the second destination address; (Kompella, par0068 teaches the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path[a lookup for a primary path] which identifies the first node [based on the second destination address] as the next-hop node toward the destination node and an alternate routing path with identifies the third node as the next-hop node toward the destination node.).
identify, by the node based on a determination that the primary path for the IP packet is a U-turn path for the IP packet, a second path from the node toward the destination node; and  (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link [primary path] S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows [identify, by the node] not to select normal routing path B-S-A-D but, rather, to select the alternate routing path [second path] B-D (i.e., to forward the packet to node D rather than to node S).
forward, by the node along the second path from the node toward the destination node, (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [forward, by the node along the second path] the packet to node D rather than to node S).
          Kompella does not explicitly discloses wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node. 
         Kumar however discloses wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node (Kumar, par0038-0041 teaches an SR-typed IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70, and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 21. Kompella and Kumar disclose the apparatus of claim 19.
          Kompella further discloses wherein second path is a back-up U-turn path (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [second path is a back-up U-turn path] the packet to node D rather than to node S).

 As per claim 22. Kompella and Kumar disclose the apparatus of claim 19.
          Kompella further discloses the U-turn indicator, inserted the U-turn indicator into the packet. (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet [inserted the U-turn indicator into the packet] before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path  B-D (i.e., to forward the packet to node D rather than to node S).
the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
          Kompella does not explicitly discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet. 
         Kumar however discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet (Kumar, Fig. 7, par0039 teaches IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70[a source address of a node which inserted the indicator into the IP packet], and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, comprises a source address of a node which inserted the indicator into the IP packet, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 23. Kompella and Kumar disclose the apparatus of claim 19.
          Kompella further discloses wherein the U-turn indicator (Kompella, Fig. 2(200), par0037 teaches the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator]).
          Kompella does not explicitly discloses comprises at least one flag. 
         Kumar however discloses comprises at least one flag (Kumar, par0043, 0045 teaches the flag group 84…. A rerouted flag “R” 88 is kept cleared (i.e., R=0) and is only set in the flag field 84′ in response to a rerouting operation,…. the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises at least one flag, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 24. Kompella and Kumar disclose the apparatus of claim 23.
          Kompella does not explicitly discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node. 
         Kumar however discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node (Kumar, par0056 teaches in response to detecting the protected flag 86′ is set (P=1), the processor circuit 42 of the core router device 18 can execute fast rerouting based on retrieving, from the list 80, the backup segment identifier “bPE-SID” 64 d under the active segment identifier “pPE-SID” 64 c (based on the pointer in the header fields 78). The processor circuit 42 of the core router device 18 in operation 120 can insert the segment identifier “bPE-SID” 64 d for the backup PE 16 into the “Active SID” field 90, set the rerouted flag 88 (R=1), and optionally clear the segment sequence 80 in the extension header 76 to “null”, resulting in the null fields 78′ and 80′ in the modified IPv6 data packet 70′. The modified IPv6 data packet 70′ is output by the device interface circuit 40 of the core router device 18 in operation 122 of FIG. 7 for delivery to the backup PE 16 based on the corresponding backup segment identifier “bPE-SID” 64 d.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node, as taught by Kumar in the apparatus of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.
[The examiner will not map the following "or" condition since the one condition is mapped - a second flag encoding an indication that the IP packet previously performed a U-turn, or a third flag encoding information indicating that a source address of a node which inserted the U-turn indicator into the IP packet is included in the U-turn indicator]

As per claim 25. A method comprising: (Kompella, par0012 teaches FIG. 3 depicts one embodiment of a method for configuring a node of the exemplary communication system of FIG. 1 to support rapid rerouting).
an Internet Protocol (IP) packet, the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
receiving, at a node, a packet intended for a destination node, and includes a U-turn indicator, wherein the U-turn indicator (Kompella, par0005 teaches includes receiving a packet at a first node, where the packet is received from a second node and is intended for a destination node and where the packet includes a u-turn label adapted for indicating to the first node that the packet is being returned to the first node by the second node due to a condition preventing propagation of the packet toward the destination node using a first routing path selected by the first node for routing the packet toward the destination node, and selecting, at the first node based on inclusion of the u-turn label within the packet, a second routing path for routing the packet toward the destination node).
includes a second destination address identifying the destination node;  (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B [second destination address] with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
performing, at the node based on a determination that the first destination address identifies the node and based on a determination that the header includes the U-turn indicator, (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately[based on a determination that the header includes the U-turn indicator] …. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows [performing, at the node based on a determination that the first destination address identifies the node] not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S).
 a lookup for a primary path for the packet based on the second destination address; (Kompella, par0068 teaches the second node is connected to the first node and a third node. The second node has a routing table that includes, for a given destination node, a normal routing path[a lookup for a primary path] which identifies the first node [based on the second destination address] as the next-hop node toward the destination node and an alternate routing path with identifies the third node as the next-hop node toward the destination node.).
identifying, by the node based on a determination that the primary path for the packet is a U-turn path for the packet, a second path from the node toward the destination node; and (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link [primary path] S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [a U-turn indicator], node B then knows [identifying, by the node] not to select normal routing path B-S-A-D but, rather, to select the alternate routing path [second path] B-D (i.e., to forward the packet to node D rather than to node S).
forwarding, by the node along the second path from the node toward the destination node, (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [forward, by the node along the second path] the packet to node D rather than to node S).
          Kompella does not explicitly discloses wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node. 
         Kumar however discloses wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node (Kumar, par0038-0041 teaches An SR-typed IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70, and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the IP packet includes a header, wherein the header includes a first destination address identifying the node, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 27. Kompella and Kumar disclose the method of claim 25.
          Kompella further discloses wherein the second path is a back-up U-turn path (Kompella, par0037 teaches upon receiving the packet including the u-turn label, node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path B-D (i.e., to forward the packet to node D rather than to node S). In this manner, the u-turn label allows node B to bypass its normal routing when selecting a next hop node for the packet (e.g., node S when normal routing is applied) and, instead, to employ its u-turn mechanism when selecting a next hop node for the packet (e.g., node D when the u-turn mechanism is applied). The node B then forwards [second path is a back-up U-turn path] the packet to node D rather than to node S).

As per claim 28. Kompella and Kumar disclose the method of claim 25.
          Kompella further discloses the U-turn indicator, inserted the U-turn indicator into the packet. (Kompella, Fig. 2(200), par0037 teaches the node S is transmitting packets to node D via node A until link S-A fails, at which time node S begins trying to transmit packets to node D via node B….the node S, inserts a u-turn label into the packet [inserted the U-turn indicator into the packet] before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator], node B then knows not to select normal routing path B-S-A-D but, rather, to select the alternate routing path  B-D (i.e., to forward the packet to node D rather than to node S).
the IP packet (Kompella, par0105 teaches if the packet is identified as being an IP packet, method 700 proceeds to step 708, at which point the forwarding of the packet is performed using a normal IP packet routing process).
          Kompella does not explicitly discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet. 
         Kumar however discloses wherein, comprises a source address of a node which inserted the indicator into the IP packet (Kumar, Fig. 7, par0039 teaches IPv6 outer header 74 is an IPv6 header…. a 128-bit source address field identifying the IPv6 address of the ingress PE node 14 that generated the protected IPv6 packet 70[a source address of a node which inserted the indicator into the IP packet], and a 128-bit destination address field.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, comprises a source address of a node which inserted the indicator into the IP packet, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 29. Kompella and Kumar disclose the method of claim 25.
          Kompella further discloses wherein the U-turn indicator (Kompella, Fig. 2(200), par0037 teaches the node S, inserts a u-turn label into the packet before transmitting the packet back to node B. The u-turn label is adapted to inform node B that the packet is being returned to node B by node S deliberately…. upon receiving the packet including the u-turn label [U-turn indicator]).
          Kompella does not explicitly discloses comprises at least one flag. 
         Kumar however discloses comprises at least one flag (Kumar, par0043, 0045 teaches the flag group 84…. A rerouted flag “R” 88 is kept cleared (i.e., R=0) and is only set in the flag field 84′ in response to a rerouting operation,…. the rerouted flag 88 is set (R=1)).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises at least one flag, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.

As per claim 30. Kompella and Kumar disclose the method of claim 29.
          Kompella does not explicitly discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node. 
         Kumar however discloses wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node (Kumar, par0056 teaches in response to detecting the protected flag 86′ is set (P=1), the processor circuit 42 of the core router device 18 can execute fast rerouting based on retrieving, from the list 80, the backup segment identifier “bPE-SID” 64 d under the active segment identifier “pPE-SID” 64 c (based on the pointer in the header fields 78). The processor circuit 42 of the core router device 18 in operation 120 can insert the segment identifier “bPE-SID” 64 d for the backup PE 16 into the “Active SID” field 90, set the rerouted flag 88 (R=1), and optionally clear the segment sequence 80 in the extension header 76 to “null”, resulting in the null fields 78′ and 80′ in the modified IPv6 data packet 70′. The modified IPv6 data packet 70′ is output by the device interface circuit 40 of the core router device 18 in operation 122 of FIG. 7 for delivery to the backup PE 16 based on the corresponding backup segment identifier “bPE-SID” 64 d.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the at least one flag comprises at least one of a first flag encoding an indication that the IP packet is being fast rerouted along an alternate path from the node to the destination node, as taught by Kumar in the method of Kompella, so edge routers provide connections via a core network, if a router encounters a failure, fast rerouting reroute traffic, see Kumar par0004.
[The examiner will not map the following "or" condition since the one condition is mapped - a second flag encoding an indication that the IP packet previously performed a U-turn, or a third flag encoding information indicating that a source address of a node which inserted the U-turn indicator into the IP packet is included in the U-turn indicator].

 Claims 6, 15, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella in view of Kumar, and further in view of Atlas et al. (US20110007629A1) hereinafter Atlas. 
As per claim 6. Kompella and Kumar disclose the method of claim 1.
          Kompella further discloses further comprising: detecting a failure along the path, at the node, (Kompella, par0088 teaches a determination is made as to whether a failure condition prevents forwarding of the received packet by the target node. …. If a failure condition prevents forwarding of the received packet by the target node, method 500 proceeds to step 510.).
in response to detecting the failure (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
          Kompella and Kumar do not explicitly disclose a failure along the second path rerouting, at the node, the IP packet along the first path towards the second node in response to detecting the failure. 
         Atlas however discloses a failure along the second path rerouting, at the node, the IP packet along the first path towards the second node in response to detecting the failure (Atlas, par0244 teaches there are equal-cost primary next-hops to reach D and they can protect each other. In this example, the primary next-hops would be to P1 and P2; if the link to P2 failed, then P1 could be used as an alternate and vice-versa. Similarly for breaking U-turns, if traffic for D were received from P1, the traffic could be directed to P2 and vice versa. In this case, the alternates are obtained from the primary next-hops).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a failure along the second path rerouting, at the node, the IP packet along the first path towards the second node in response to detecting the failure, as taught by Atlas in the method of Kompella and Kumar, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 15. Kompella and Kumar disclose the apparatus of claim 10.
          Kompella further discloses wherein the instructions, when executed by the at least one processor, cause the apparatus to at least: detect a failure along the path (Kompella, par0088 teaches a determination is made as to whether a failure condition prevents forwarding of the received packet by the target node. …. If a failure condition prevents forwarding of the received packet by the target node, method 500 proceeds to step 510.).
failure along the path reroute, at the node, in response to detecting the failure (Kompella, par0022-0023 teaches traffic is flowing on the first (normal) path S-A-D until the S-A link fails, at which point the routing protocol of the network runs a shortest path algorithm while ignoring the S-A link and, thus, identifies the second (alternate) path S-B-D…if S computed the path from B to D, and determined that it was a safe path for purposes of forwarding packets to D, then S could send the packets to B with an expectation that B would forward the packets to D by identifying the path B-D as the best path along which to forward the packets received from S.).
          Kompella and Kumar do not explicitly disclose a failure along the second path rerouting, the IP packet along the first path towards the second node in response to detecting the failure. 
         Atlas however discloses a failure along the second path rerouting, the IP packet along the first path towards the second node in response to detecting the failure (Atlas, par0244 teaches there are equal-cost primary next-hops to reach D and they can protect each other. In this example, the primary next-hops would be to P1 and P2; if the link to P2 failed, then P1 could be used as an alternate and vice-versa. Similarly for breaking U-turns, if traffic for D were received from P1, the traffic could be directed to P2 and vice versa. In this case, the alternates are obtained from the primary next-hops).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a failure along the second path rerouting, the IP packet along the first path towards the second node in response to detecting the failure, as taught by Atlas in the apparatus of Kompella and Kumar, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 20. Kompella and Kumar disclose the apparatus of claim 19.
          Kompella and Kumar do not explicitly disclose wherein the second path is a loop- free alternate path. 
         Atlas however discloses wherein the second path is a loop- free alternate path (Atlas, par0070 teaches when node 10 determines that link 12 is broken, as shown in FIG. 1… After the new paths are computed and installed in all nodes, all paths will be loop-free [the second path is a loop- free alternate path] …. once it determines the link is broken, chooses the alternate node for the packet 19 so that the packet 19 does not end up on a closed loop route).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second path is a loop- free alternate path, as taught by Atlas in the apparatus of Kompella and Kumar, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.

As per claim 26. Kompella and Kumar disclose the method of claim 25.
          Kompella and Kumar do not explicitly disclose wherein the second path is a loop- free alternate path. 
         Atlas however discloses wherein the second path is a loop- free alternate path (Atlas, par0070 teaches when node 10 determines that link 12 is broken, as shown in FIG. 1… After the new paths are computed and installed in all nodes, all paths will be loop-free [the second path is a loop- free alternate path] …. once it determines the link is broken, chooses the alternate node for the packet 19 so that the packet 19 does not end up on a closed loop route).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the second path is a loop- free alternate path, as taught by Atlas in the method of Kompella and Kumar, so to minimize network traffic loss after a topology change many routing algorithms inform all the other routers in a routing group of link status, and the routers compute routes based on the new information and install those new routes, see Atlas par0010.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
Izaiku et al. (US20060013127A1) – Related art in the area of an MPLS network that
include a failure detection section, and a path switching section that, if a failure is detected,
replaces a label attached to data to be forwarded to the neighboring node on the priority path
with the detour transmission label instead of the priority transmission label.
Zhang et al. (US20080107018A1) – Related art in the area of enabling
broadcast/multicast traffic to be transmitted around a local failure in the routed network, the
alternate paths may be unicast paths from the node to the other nodes on the multicast/broadcast
tree and U-turn nodes may be used where there is no regular loop-free alternate network path
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONISHWAR MOHAN/Examiner, Art Unit 2442